

REVOLVING LINE OF CREDIT AGREEMENT


This Revolving Line of Credit Agreement (the "AGREEMENT") is made and entered
into in this ____ day of August, 2009, by and between ______ ("LENDER"), and
MIDNIGHT CANDLE COMPANY, a Nevada corporation ("BORROWER").


In consideration of the mutual covenants and agreements contained herein, the
parties agree as follows:


1.       LINE OF CREDIT.  Lender hereby establishes for a period extending to
December 31, 2011 (the "MATURITY DATE") a revolving line of credit (the "CREDIT
LINE") for Borrower in the principal amount of Thirty Thousand Dollars
($30,000.00) (the "CREDIT LIMIT").  In connection herewith, Borrower shall
execute and deliver to Lender a Promissory Note in the amount of the Credit
Limit and in form and content satisfactory to Lender.  All sums advanced on the
Credit Line or pursuant to the terms of this Agreement (each an "ADVANCE") shall
become part of the principal of said Promissory Note.


2.       ADVANCES.  Any request for an Advance may be made from time to time and
in such amounts as Borrower may choose; provided, however, any requested Advance
will not, when added to the outstanding principal balance of all previous
Advances, exceed the Credit Limit.  Requests for Advances may be made orally or
in writing by such officer of Borrower authorized by it to request such
Advances.  Until such time as Lender may be notified otherwise, Borrower hereby
authorizes its president or any vice president to request Advances.  Lender may
deposit or credit the amount of any requested Advance to Borrower's checking
account with Lender.  Lender may refuse to make any requested Advance if an
event of default has occurred and is continuing hereunder either at the time the
request is given or the date the Advance is to be made, or if an event has
occurred or condition exists which, with the giving of notice or passing of time
or both, would constitute an event of default hereunder as of such dates.  The
funds from the Advances will be used by the Borrower for operating expenses in
connection with the operations of the Borrower.


3.       INTEREST.  All sums advanced pursuant to this Agreement shall bear
interest from the date each Advance is made until paid in full at the rate of
ten percent (10%) per annum, simple interest (the "EFFECTIVE RATE").


4.       REPAYMENT.  The entire unpaid principal balance, together with any
accrued interest and other unpaid charges or fees hereunder, shall be due and
payable on the Maturity Date.  All payments shall be made to Lender at such
place as Lender may, from time to time, designate.  All payments received
hereunder shall be applied, first, to any costs or expenses incurred by Lender
in collecting such payment or to any other unpaid charges or expenses due
hereunder; second, to accrued interest; and third, to principal.  Borrower may
prepay principal at any time without penalty.


5.       REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter into
this Agreement and to make the advances provided for herein, Borrower represents
and warrants to Lender as follows:


a.       Borrower is a duly organized, validly existing, and in good standing
under the laws of the State of Nevada with the power to own its assets and to
transact business in California, and in such other states where its business is
conducted.


b.       Borrower has the authority and power to execute and deliver any
document required hereunder and to perform any condition or obligation imposed
under the terms of such documents.


c.       The execution, delivery and performance of this Agreement and each
document incident hereto will not violate any provision of any applicable law,
regulation, order, judgment, decree, article of incorporation, by-law,
indenture, contract, agreement, or other undertaking to which Borrower is a
party, or which purports to be binding on Borrower or its assets and will not
result in the creation or imposition of a lien on any of its assets.


d.       There is no action, suit, investigation, or proceeding pending or, to
the knowledge of Borrower, threatened, against or affecting Borrower or any of
its assets which, if adversely determined, would have a material adverse affect
on the financial condition of Borrower or the operation of its business.

 
1

--------------------------------------------------------------------------------

 



6.       EVENTS OF DEFAULT. An event of default will occur if any of the
following events occurs:


a.       Failure to pay any principal or interest hereunder on the Maturity
Date.


b.       Any representation or warranty made by Borrower in this Agreement or in
connection with any borrowing or request for an Advance hereunder, or in any
certificate, financial statement, or other statement furnished by Borrower to
Lender is untrue in any material respect at the time when made.


c.       Default by Borrower in the observance or performance of any other
covenant or agreement contained in this Agreement, other than a default
constituting a separate and distinct event of default under this Paragraph 6.


d.       Filing by Borrower of a voluntary petition in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended or under any other insolvency act or law, state
or federal, now or hereafter existing.


e.       Filing of an involuntary petition against Borrower in bankruptcy
seeking reorganization, arrangement or readjustment of debts, or any other
relief under the Bankruptcy Code as amended, or under any other insolvency act
or law, state or federal, now or hereafter existing, and the continuance thereof
for sixty (60) days undismissed, unbonded, or undischarged.


7.       REMEDIES.  Upon the occurrence of an event of default as defined above,
Lender may declare the entire unpaid principal balance, together with accrued
interest thereon, to be immediately due and payable without presentment, demand,
protest, or other notice of any kind. Lender may suspend or terminate any
obligation it may have hereunder to make additional Advances.  To the extent
permitted by law, Borrower waives any rights to presentment, demand, protest, or
notice of any kind in connection with this Agreement.  No failure or delay on
the part of Lender in exercising any right, power, or privilege hereunder will
preclude any other or further exercise thereof or the exercise of any other
right, power, or privilege.  The rights and remedies provided herein are
cumulative and not exclusive of any other rights or remedies provided at law or
in equity.  Borrower agrees to pay all costs of collection incurred by reason of
the default, including court costs and reasonable attorney's fees.


8.       NOTICE. Any written notice will be deemed effective on the date such
notice is placed, first class, postage prepaid, in the United States mail,
addressed to the party to which notice is being given as follows:


Lender:
[***]
[***]


Borrower:                      Midnight Candle Company
Attn.: Helen Cary
79013 Bayside Court
Indio, California 92203


9.       GENERAL PROVISIONS.  All representations and warranties made in this
Agreement and the Promissory Note and in any certificate delivered pursuant
thereto shall survive the execution and delivery of this Agreement and the
making of any loans hereunder.  This Agreement will be binding upon and inure to
the benefit of Borrower and Lender, their respective successors and assigns,
except that Borrower may not assign or transfer its rights or delegate its
duties hereunder without the prior written consent of Lender.  This Agreement,
the Promissory Note, and all documents and instruments associated herewith will
be governed by and construed and interpreted in accordance with the laws of the
State of Arizona.  Time is of the essence hereof.  This Agreement will be deemed
to express, embody, and supersede any previous understanding, agreements, or
commitments, whether written or oral, between the parties with respect to the
general subject matter hereof.  This Agreement may not be amended or modified
except in writing signed by the parties.



 
2

--------------------------------------------------------------------------------

 

EXECUTED on the day and year first written above.


BORROWER:
MIDNIGHT CANDLE COMPANY
       
Signed:
/s/ Helen Cary
 
By:
Helen Cary
 
Title:
President
     
LENDER:
         
Signed:
   
By:
   
Title:
 




























 
3

--------------------------------------------------------------------------------

 

PROMISSORY NOTE


$30,000
Indio, California
 
_____, 2009



This Promissory Note (the "NOTE") is made and executed as of the date referred
to above, by and between Midnight Candle Company, a Nevada corporation (the
"BORROWER"), and _____ ("LENDER").  By this Note, the Borrower promises and
agrees to pay to the order of Lender, at such place as Lender may designate in
writing, the principal sum of Thirty Thousand and 00/100 Dollars ($30,000.00),
or the aggregate unpaid principal amount of all advances made by Lender to
Borrower pursuant to the terms of a Revolving Line of Credit Agreement (the
"LOAN AGREEMENT") of even date herewith, whichever is less, together with
interest thereon from the date each advance is made until paid in full, both
before and after judgment, at the rate of 10 percent (10%) per annum, simple
interest.


The entire unpaid principal balance, together with any accrued interest and
other unpaid charges or fees hereunder, shall be due and payable on December 31,
2011 (the "MATURITY DATE").


Prepayment in whole or part may occur at any time hereunder without penalty;
provided that the Lender shall be provided with not less than ten (10) days
notice of the Borrower's intent to pre-pay; and provided further that any such
partial prepayment shall not operate to postpone or suspend the obligation to
make, and shall not have the effect of altering the time for payment of the
remaining balance of the Note as provided for above, unless and until the entire
obligation is paid in full. All payments received hereunder shall be applied,
first, to any costs or expenses incurred by Lender in collecting such payment or
to any other unpaid charges or expenses due hereunder; second, to accrued
interest; and third, to principal.


An event of default will occur if any of the following events occurs: (a)
failure to pay any principal or interest hereunder on the Maturity Date; (b) if
any representation or warranty made by Borrower in the Loan Agreement or in
connection with any borrowing or request for an advance thereunder, or in any
certificate, financial statement, or other statement furnished by Borrower to
Lender is untrue in any material respect at the time when made; (c) default by
Borrower in the observance or performance of any other covenant or agreement
contained in the Loan Agreement, other than a default constituting a separate
and distinct event of default under Paragraph 7 of the Loan Agreement; (d)
filing by Borrower of a voluntary petition in bankruptcy seeking reorganization,
arrangement or readjustment of debts, or any other relief under the Bankruptcy
Code as amended or under any other insolvency act or law, state or federal, now
or hereafter existing; or (e) filing of an involuntary petition against Borrower
in bankruptcy seeking reorganization, arrangement or readjustment of debts, or
any other relief under the Bankruptcy Code as amended, or under any other
insolvency act or law, state or federal, now or hereafter existing, and the
continuance thereof for sixty (60) days undismissed, unbonded, or undischarged.


Any notice or demand to be given to the parties hereunder shall be deemed to
have been given to and received by them and shall be effective when personally
delivered or when deposited in the U.S. mail, certified or registered mail,
return receipt requested, postage prepaid, and addressed to the party at his or
its last known address, or at such other address as the one of the parties may
hereafter designate in writing to the other party.


The Borrower hereof waives presentment for payment, protest, demand, notice of
protest, notice of dishonor, and notice of nonpayment, and expressly agrees that
this Note, or any payment hereunder, may be extended from time to time by the
Lender without in any way affecting its liability hereunder.


In the event any payment under this Note is not made at the time and in the
manner required, the Borrower agrees to pay any and all costs and expenses which
may be incurred by the Lender hereof in connection with the enforcement of any
of its rights under this Note or under any such other instrument, including
court costs and reasonable attorneys' fees.



 
4

--------------------------------------------------------------------------------

 

This Note shall be governed by and construed and enforced in accordance with the
laws of the State of Arizona.


BORROWER:
MIDNIGHT CANDLE COMPANY
       
Signed:
/s/ Helen Cary
 
By:
Helen Cary
 
Title:
President
     
LENDER:
         
Signed:
   
By:
   
Title:
 













 
 
 
 
 
 
 

 









 
5

--------------------------------------------------------------------------------

 
